PCIJ_B_03_ILOCompetenceMethodsAgriculture_LNC_NA_1922-08-12_ADV_01_NA_00_EN.txt. PERMANENT COURT OF INTERNATIONAL

JUSTICE.
1922,
——— August 12th,
File: F. a. IV.
FIRST (ORDINARY) SESSION, Docket: 1:3.
PRESENT:
M. LODER, President,
M. WEIss, Vice-President,
Lord FINLAY,
MM. NY#oLm,
Moore,
DE BUSTAMANTE,
ALTAMIRA,
Opa,
ANZILOTTI, Judges,
M. NEGULESCO, Deputy- Judge.

ADVISORY OPINION No. 3.

By a letter dated at London, July 18th, 1922, the
Secretary General of the League of Nations, in conformity
with a decision taken by the Council on that day, trans-
mitted to the Court a request by the Council for an Advisory
Opinion on the following question :

»Does examination of proposals for the organisation
and development of methods of agricultural production,
and of other questions of a like character, fall within the
competence of the International Labour Organisation ?”

The Advisory Opinion thus requested is, as the letter
states, to be in addition to that which the Court was, by
decision of the Council of May 12th, 1422, requested to
give on the question whether the competence of the Inter-
national Labour Organisation ,,extends to international
regulation of the conditions of labour of persons employed
in agriculture”.

With his letter ot July 18th the Secretary General trans-
mitted to the Court :

 
51

1) A letter of June r4th, 1922, from the French
Minister of Foreign Affairs, together with a memo-
randum ;

2) A letter of July 3rd, 1922, from the International
Labour Office, transmitting a memorandum containing
observations by the Director of that Office on the
supplementary application made by the French Govern-
ment to the Council with a view to obtaining the addi-
tional Advisory Opinion now requested.

Notice of this request was sent by the Court to the fol-
lowing :

To all the Members of the League (through the Secretary-
General of the League) and to the States mentioned in the
Annex to the Covenant; also to Germany, Hungary and
to the International Institute of Agriculture at Rome.

In addition to the documents above mentioned, the
Court had before it the following :

1) Extract from Minutes of the Council Meeting held
on July 18th, 1922 ;

2) Letter grom the International Institute of Agri-
culture at Rome, of July 28th, 1922 ;

3) Letter from the Secretary-General of the League
of Nations, dated August 3rd, 1922, transmitting the
opinion of the Haitian Government on this question ;

4) Letter from the Secretary-Gencral of the League
of Nations dated August and, 1022, transmitting the
opinion of the Esthonian Government on this question ;

5) Letter from the Swedish Minister at The Hague,
dated August 5th, 1922, transmitting the Swedish
Government’s opinion on this question ;

6) Letter from the Secretary-General of the Confédé-
ration internationale des syndicats agricoles, dated
August 5th, 1922.

Oral statements were addressed to the Court at public
sittings on behalf of the French Government on August 3rd,
1922, and on behalf of the International Labour Organi-
sation, on August 8th, 1922.

In the memorandum above mentioned, containing ob-
servations by the Director of the International Labour
53

Office on the proposed request for an Advisory Opinion
on the present question, there is the following statement :
,,It would seem desirable to state at once that the
International Labour Organisation has never considered
any intervention of this nature, and to declare cate-
gorically, that, in our opinion, the organisation and
development of agricultural production are outside
the competence of the Internationa] Labour Organi-

sation.”

This disclaimer was repeated by the Director of the
International Labour Office in the oral statement made by
him on behalf of the International Labour Organisation
before the Court.

The French Government, on the other hand, has main-
tained that, notwithstanding the disclaimer thus made,
the question raised by it as to the competence of the Inter-
national Labour Organisation in the matter of agricultural
production should be the subject of an authoritative opinion
on the part of the Court.

* * *

The Court, having considered the documents and the
oral statements before it, gives, in response to the request
of the Council, the following opinion :

The Court has this day answered in the affirmative the
question whether international regulation of the conditions
of labour of persons employed in agriculture falls within
the competence of the International Labour Organisation.
This answer is based entirely upon the provisions of Part
XIII of the Treaty of Versailles, signed on June 28th, 1910.
The answer to the question whether the consideration of
proposals for the organisation and development of the
means of agricultural production, and the consideration of
other questions ot like character, fall within the competence
of the International Labour Organisation, must likewise
depend entirely upon the construction to be given to
the same treaty provisions from which, and from which
55
alone, that Organisation derives its existence and its
powers.

The two questions both have reference to agriculture ;
but they are essentially different in their nature, and the
considerations applicable to them are different. The answer
to the question now under consideration must depend upon
the nature of the activities of the International Labour
Organisation. Only if these activities include the study and
promotion of agricultural production will the answer to
the present question be in the affirmative.

So far as concerns the question of production, there is
nothing special in the case of agriculture. Any industry,
say one for the manufacture of cloth, would clearly fall
within the province of the International Labour Organi-
sation. They can promote, in the manner specified in the
Treaty, the adoption of any measures calculated to benefit
those engaged in the industry, particularly with regard to
any of the points specitically mentioned. It would be a
totally different matter if the International Labour Orga-
nisation should ever make any claim to the right to consider
the question of improvements in manufacturing processes,
with the view of increasing the output or improving the
article produced. The question of an increase of production
in agriculture must be dealt with in this respect exactly
in the same manner as the question of improvements in
the output of any article of manufacture.

Do the functions of the Organisation extend to the pro-
motion of improvements in the processes tending to increase
the amount of production ?

It appears to the Court that they do not; either in the
case of agriculture or in the case of any other branch of
industry.

In the opinion this day rendered on the question of com-
petence as regards the regulation of the conditions of agri-
cultural labour, the Court has given a full and detailed
exposition of the powers of the International Labour Orga-
nisation under Part XIII of the Treaty of Versailles ; and

 
57

it is unnecessary to repeat what was there so amply set
forth. The object for which the International Labour Orga-
nisation was founded was the amelioration of the lot of the
workers and the adoption of humane conditions in matters
such as the hours of labour, the labour supply, prevention
of unemployment, an adequate living wage, protection
against sickness, disease and injury arising out ot employ-
ment, the protection of children, young persons and women,
provision for old age and injury, the protection of workmen
employed in countries other than their own, freedom of
association, vocational and technical education, and, as
the Treaty says, ,,other measures’, which must mean
measures to improve the conditions of labour and to do
away with injustice, hardship and privation.

The organisation and development of the means of pro-
duction are not committed to the Organisation. It may be
that in some cases the improvement of the conditions of
the workers may increase the amount of the production.
Such increase obviously may result from the development
of vocational and technical education. It may be that the
limitation of the hours of work and other provisions for
the benefit of the workers may diminish or increase the amount
of production.

It does not follow that the International Labour Orga-
nisation must totally exclude from its consideration the
effect upon production of measures which it may seek to
promote for the benefit of the workers. If it should appear
that a particular measure would involve a material dimi-
nution of production, this might be a matter proper to be
considered by the Organisation before deciding on its adop-
tion, although it might be desirable in other respects. So,
for instance, protection against sickness, disease and injury
arising out of employment may involve the consideration
of methods and processes of production, such as the use
of white phosphorus, and of white lead, both of which have
been dealt with as subjects within the scope of international
regulation as affecting the conditions of labour. But the
59

consideration of methods of organising and developing
production from the economic points of view is in itself alien
to the sphere of activity marked out for the International
Labour Organisation by Part XIII of the Treaty; and,
broadly speaking, any effect which the performance by
the Organisation of its functions under the Treaty may
have on production is only incidental. On the other hand,
it is evident that the Organisation cannot be excluded from
dealing with the matters specifically committed to
it by the Treaty on the ground that this may involve in
some aspects the consideration of the means or methods
of production, or of the effects which the proposed measures
would have upon production. It is only in this way that
the carrying out of the programme committed to the Orga-
nisation touches on production.

The question now put to the Court, after mentioning
proposals for the organisation and development of methods
of agricultural production, goes on to inquire whether the
consideration ,,of other questions ot a like character’’ falls
within the competence of the International Labour Orga-
nisation,

The words used imply that the ,,other questions” are
to be questions essentially of the same nature for the present
purpose as that of the organisation and development of
means ot production ; but such ,,other questions” are not
specified, and the Court does not undertake to say what
they may be.

It follows from what has been said that the Court under-
stands the question to be whether the consideration of the
means of production in itself, and apart from the specific
points in respect of which powers are conferred upon the
International Labour Organisation by the Treaty, falls
within the competence of that Organisation

This Question, for the reasons above stated, the Court answers
in the negative.

 
61

Done in French and English, the English text being
authoritative,

at the Peace Palace, the Hague, this twelfth day of August,
one thousand nine hundred and twenty-two, in two copies,
one of which is to be placed in the archives of the Court
and the other to be forwarded to the Council of the
League of Nations.

(signed) LODER,
President.

(signed) À. HAMMARSK JOLD
Registrar.
